Citation Nr: 1800562	
Decision Date: 01/05/18    Archive Date: 01/19/18	

DOCKET NO.  15-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

[Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $10,548 is also on appeal and will be the subject of a separate decision under a different docket number.]


REPRESENTATION

Veteran represented by:  Virginia A. Noble, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for left and right knee disabilities, specifically post-traumatic degenerative arthritis of both knees.    

The January 2012 rating decision was a readjudication of the left and right knee disability claims because the Veteran submitted new and material evidence (in the form of a private medical report from Dr. Ergas in January 2011) within the one-year appellate period from an earlier rating decision in May 2010 that had also denied the claims.  As the claims were still pending when the Veteran submitted his January 2011 petition to reopen his claims, which accompanied Dr. Ergas's report, the May 2010 rating decision did not become final.  As such, the right knee disability is one for service connection and not one for reopening of a claim with new and material evidence following a final rating decision.  As for the left knee disability claim, prior (October 2001 and January 2007) final rating decisions denied service connection.  Although the RO in the May 2010 and January 2012 rating decisions reopened the left knee claim, and denied it on de novo review, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the left knee disability claim is characterized as one to reopen.  

In October 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The issue listed in brackets on page 1 flow from a March 2011 decision by the Milwaukee, Wisconsin RO, and is docketed under a different docket number.  It will be the subject of a separate decision.  


FINDINGS OF FACT

1.  A January 2007 rating decision denied reopening a claim of service connection for a left knee disability, finding that the evidence did not indicate that a current left knee disability is related to service; the Veteran did not perfect an appeal of the denial, and the January 2007 rating decision became final.
 
2.  Evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating such claim. 

3.  Competent evidence shows that the Veteran has a left and right knee disabilities that have been related medically to injury during service.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).  

2.  Service connection for a left and right knee disabilities is warranted.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed. 

Application to Reopen a Claim of Service Connection
For a Left Knee Disability

A January 2007 rating decision denied reopening the Veteran's claim of service connection for a left knee disability on the basis that the evidence did not indicate that a current left knee disability was related to military service.  The Veteran initiated an appeal of that decision, following which the RO issued a statement of the case; however, as the Veteran did not perfect his appeal to the Board by filing a substantive appeal, that rating decision became final by operation of law.  In any case, the claim may be reopened if new and material evidence is received.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the January 2007 rating decision included service treatment records (STRs) which showed that the Veteran was seen on multiple occasions in May 1966 and June 1966 with complaints of bilateral knee pain.  There were no particular physical findings except tenderness, and X-rays were negative.  At the time of his separation examination in August 1967, the lower extremities were evaluated as normal.  Other evidence at the time of the January 2007 rating decision shows that the Veteran sought treatment for a left knee problem from a family practitioner, Dr. Leo Parnes, who stated in an October 2000 report that the Veteran suffered a ligamentous tear of the left knee during service as a paratrooper, and that he still had pain, tenderness, instability, and limitation of motion of the knee.  (It is not shown that the doctor had access to any STRs.)  VA records thereafter note that the Veteran fell from a ladder and sustained left distal tibia and fibula fractures in March 2001, requiring multiple surgeries; he was also seen with complaints of left knee swelling after a twisting injury in June 2003.  Dr. Marc Parnes, another family practitioner, wrote in a June 2006 report that he evaluated the Veteran and found internal derangement with possible ligament tears of the left knee.  He discussed the Veteran's military history involving knee injury and indicated that the Veteran now suffered with a chronic debilitating injury involving his left knee.  (It is not shown that the doctor had access to any STRs.)

As the unappealed January 2007 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C. §§ 5108, 7105.  Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim. 

The evidence received since the January 2007 rating decision includes VA and private records, and the Veteran's testimony .  Of particular note are the reports by orthopedic surgeons, Dr. Nicholson, Dr. Ergas, and Dr. Miller, dated in October 2009, December 2010, and October 2017, respectively, all of which reflect a diagnosis of a left knee disability and attribute the diagnosis to trauma sustained in military service.  Such evidence is new, particularly as it was not previously considered by the RO in January 2007.  Moreover, this evidence is material, as it clearly relates the current left knee disability to an injury in service; such nexus evidence is an element necessary to substantiate the claim that was not of record when the RO previously considered the claim in January 2007.  Regarding the Veteran's testimony (which for the purpose of reopening is presumed credible), he described  knee injuries he sustained during service and stated that he continued to have left knee problems ever since then, both before and after his 2001 left leg fractures.  This evidence, when considered with the evidence that was of record in January 2007, also constitutes new and material evidence to reopen the claim of service connection for a left knee disability, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  Given that the additional evidence received is both new and material, the claim of service connection for a left knee disability must be reopened.

Service Connection For Left Knee (On a De Novo Basis) and Right Knee Disabilities

As the Board has determined that new and material evidence has been submitted with regard to the claim of service connection for a left knee disability, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits regarding that issue.  As noted in the VCAA section herein above, the Board's decision on the issue is fully favorable to the Veteran.  Accordingly, the Board finds that he would not be prejudiced by its review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection will be granted when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After a thorough review of the record in this case, the Board finds that the evidence satisfies all three elements of a service connection claim, as will be explained.  First, it is not in dispute that the Veteran currently has disabilities involving both of his knees.  VA and private medical reports clearly demonstrate the existence of bilateral knee diagnoses.  For example, in October 2009 VA MRIs of both knees were taken, showing the following:  of the right knee, small effusion, an ACL sprain, posterior horn tear of the medial meniscus, degenerative changes throughout, mild sprain of the medial collateral ligament; and of the left knee degenerative joint disease throughout, mild sprain of the medial collateral ligament, edema throughout the medial condyle and bone contusion (although non-displaced fracture cannot be excluded).  An April 2010 VA examiner gave diagnoses of posttraumatic left knee degenerative arthritis and mild right knee osteoarthritis, which appears to have been based on X-ray examination; a later reference to an MRI finding of a posteromedial meniscal tear of the right knee was also made.  Thus, the first element of a service connection claim is satisfied.  

It is also not in dispute that the Veteran was treated for bilateral knee complaints on numerous occasions during service, in May and June 1966.  He served on active duty in the Army from December 1965 to December 1967.  In May and June 1966 he was seen with complaints of bilateral knee pain.  There was tenderness but generally no physical findings.  Initially, the diagnosis was lateral band syndrome.  X-rays of the knees in June 1966 were negative, despite the continuing complaints of knee pain .  On service separation physical examination in August 1967, the lower extremities were clinically evaluated as normal.  At the Travel Board hearing in October 2017, the Veteran described how he injured his knees during a "parachute fall landing" while swinging down from a 64-foot tall tower at jump school.  He stated that he was put on light duty and kept being deferred to the next jump class every time his knees collapsed and he was seen in the infirmary.  He never earned his "wings" and opted instead to be employed in his original military occupational specialty [his DD Form 214 indicates his MOS was a cook].  He said his duties as a cook did not cause his knees many problems.  Thus, as to the second element of a service connection claim, the Board acknowledges that there is both medical and lay evidence of service incurrence of an injury.

Regarding the third and final element of a service connection claim, that of a causal relationship between the current disabilities and the in-service injury, the Board finds that there is evidence that is both favorable and unfavorable.  While the knee complaints during service do not appear to show a chronic disability, because there was no further knee complaints after June 1966 including at the time of separation, there is lay evidence of continuing knee symptomatology after service.  In his hearing testimony, the Veteran stated that after his service discharge, he continued to have problems with his knees and saw a specialist who confirmed a disability (he indicated that the specialist's records were old and unavailable).  He said he also sought medical attention in 2000 from Dr. Parnes.  Dr. Leo Parnes (who did not have the benefit of review of the Veteran's STRs) indicated in an October 2000 report that the Veteran injured his left knee when he jumped from a tower in service, causing a ligamentous tear.  He noted that the Veteran still experienced pain and tenderness in the area of the tear and that the left leg gave way.  He also noted significant limitation of flexion of the left leg at the knee.  He stated that the Veteran had a chronic problem with his left knee that tended to give way and restricted him in various ways.  

Another medical report that is favorable to the Veteran is that of Dr. Marc Parnes in June 2006.  He related history that was similar to Dr. Leo Parnes, notably severe injury to the left knee with tears at the infrapatellar ligament at the attachment of the tibial tuberosity that eventually led to a chronic debilitating left knee injury.  The diagnosis was left knee internal derangement with possible ligament tears.  

In an October 2009 report ("Physician's Questionnaire"), VA Dr. Nicholson indicated that he treated the Veteran for his condition and was considered his primary care doctor.  He opined that the Veteran's bilateral knee condition was related to his military service (he did not provide any rationale).  The diagnosis was signs/symptoms of degenerative joint disease of the knees, bilaterally, with bilateral degenerative meniscal tears.  This report was completed on the same day that he saw the Veteran in the orthopedic surgery clinic, complaining of weakness and sensation of intermittent instability in the knees (MRIs of the knees were interpreted as showing multiple findings in both knees).  

In contrast to the previous opinions, a VA examining physician in April 2010 opined that it was at least as likely as not that the Veteran's posttraumatic left knee osteoarthritis was most likely caused by his fall of a ladder in [2001] and that it was less likely than not that the posteromedial meniscal tear on the MRI was military-related, given that he had knee symptoms in 1966 but no further documented knee problems up until almost 2009.  He concluded that it was less likely than not that the Veteran's current knee conditions were military-related.  

In a December 2010 report, Dr. Enrique Ergas, an orthopedic surgeon, indicated that the Veteran related a history of an injury to his knees in service during airborne training, as well as a left leg fracture in March 2001.  He also noted that he reviewed copies of the Veteran's STRs, which document the May and June 1966 knee complaints in service  .  He examined the Veteran and provided diagnoses of internal derangement of both knees secondary to trauma, rule out meniscal/ligamentous injury of both knees, and status post fracture of the left leg (unrelated to accident in service).  He concluded that with a reasonable degree of medical certainty, the diagnoses are casually related to the accident sustained by the Veteran in service.  He added that the mechanism of injury and contemporaneous symptomatology described by the Veteran and documented in the STRs indicated a "high probability" that the Veteran sustained a ligamentous/meniscal injury at that time.  He pointed out that although X-rays in service were negative, the injury pre-dated the use of MRI as a diagnostic tool.  He recommended the Veteran undergo an MRI to rule out ligamentous/meniscal injury (evidently, Dr. Ergas was not aware of the October 2009 MRI of record).  

Recently, the Veteran submitted the most comprehensive report to date, pertaining to both of the Veteran's knees, from Dr. Donald Miller, an orthopedic surgeon.  In his October 2017 report, Dr. Miller reviewed and commented upon all of the relevant records, particularly the prior opinions on file, and highlighted the portions of the relevant records that had a significant bearing on the issues.  He discussed a telephone interview with the Veteran concerning the history of his bilateral knee problems starting in service, and the Veteran's military and post-military occupations and the impact of his jobs on his knees.  He explained with rationale his disagreement with the opinion of the VA examiner, and his agreement with the particular opinions of Dr. Nicholson and Dr. Ergas.  He accounted for the absence of documented knee complaints between service and 2000.  He discussed his qualifications including an extensive background of performing orthopedic evaluations.  He provided several articles, which included reference to the parachute landing fall and factors affecting impact, to support his explanation for the pathology of the Veteran's bilateral knee disability.  His conclusion was that it was at least as likely as not that the Veteran's present right and left knee disabilities were secondary to his injury sustained while he was on active duty.  

As described, the record contains the Veteran's testimony and numerous medical reports - two VA examination report and four private reports - that address the question of whether there was a connection between the current disabilities and the documented in-service bilateral knee complaints (two of the private reports only pertain to a left knee disability).  While the VA examiner's report is unfavorable to the claims, the other five reports, each authored by a different medical professional, are all favorable to the claims.  Having closely reviewed each opinion, it is the judgment of the Board that the opinion by Dr. Miller is entitled to the most probative weight because it considered the significant facts in the record, including the Veteran's history of injury during service and his in-service and post-service occupations and injuries, was supported by rationale and supplemental literature pertaining to the forces at work for the type of knee injury suffered by the Veteran in service, and was made by an eminently qualified and experienced orthopedic surgeon.  In short, the lay and medical evidence supports the Veteran's claims.  Accordingly,  service connection for  right and left knee disabilities is warranted.  

The Board additionally observes that a special apportionment was granted to the Veteran's son in an August 2009 decision; however, the apportionment was stopped effective November 1, 2010, evidently when the Veteran's pension payments were terminated effective November 1, 2010.  In a December 2010 VA Report of General Information, the Veteran's son inquired about the apportionment matter and was informed that the Veteran's pension was insufficient to support an apportionment at that time.  In light of the favorable decision herein that will result in a retroactive award of monetary benefits, the AOJ should re-visit the matter of the apportionment and determine the appropriate action to take in regard to whether the son is entitled to any payments.  The Board also observes that VA tax abatement letters, indicating the Veteran's current disability rating, have been sent in error from the Houston, Texas VA to the Veteran's son in January 2013, January 2014, January 2015, and January 2017; such administrative error should be corrected, particularly in light of this decision which will result in a new disability rating.   


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.  

Service connection for left and right knee disabilities is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


